Madsen, C.J.
¶1 — This case is a direct review of a King County Superior Court decision that found certain portions of Initiative 1240 (1-1240) (Charter School Act or Act), codified at chapter 28A.710 RCW, unconstitutional but left *398the remainder of the Act standing. We hold that the provisions of 1-1240 that designate and treat charter schools as common schools violate article IX, section 2 of our state constitution and are void. This includes the Act’s funding provisions, which attempt to tap into and shift a portion of moneys allocated for common schools to the new charter schools authorized by the Act. Because the provisions designating and funding charter schools as common schools are integral to the Act, such void provisions are not sever-able, and that determination is dispositive of the present case.
FACTS
¶2 In November 2012, Washington voters approved 1-1240, codified in the Act, providing for the establishment of up to 40 charter schools within five years. Clerk’s Papers (CP) at 39-78; RCW 28A.710.150(1). The Act was intended to provide parents with “more options” regarding the schooling of their children. RCW 28A.710.005(l)(f); see also RCW 28A.710.020(1) (new charter schools are public “common school [s] open to all children free of charge”). But the new schools came with a trade-off: the loss of local control and local accountability. Charter schools must provide a basic education, similar to traditional public schools, including instruction in the essential academic learning requirements, which are developed by the superintendent of public instruction. See RCW 28A.710.040(2)(b); former RCW 28A.655-.070(l)-(2) (2013). However, under the Act’s provisions, charter schools “free teachers and principals from burdensome regulations that limit other public schools,” thereby giving charter schools “the flexibility to innovate” regarding staffing and curriculum. RCW 28A.710.005(l)(g). Charter schools are exempt from many state rules. With the exception of “the specific state statutes and rules” identified in RCW 28A.710-.040(2) and any “state .statutes and rules made applicable to the charter school in the school’s charter contract,” charter schools are “not subject to and are exempt from all other *399state statutes and rules applicable to school districts and school district boards of directors ... in areas such as scheduling, personnel, funding, and educational programs.” RCW 28A.710.040(3).
¶3 Under the Act, charter schools are devoid of local control from their inception to their daily operation.1 Charter schools can be approved in two ways. First, the Washington Charter School Commission, which is an “independent state agency” established by the Act and made up of nine appointed members, has the power to establish charter schools anywhere in the state. See RCW 28A.710.070(l)-(2), .080(1).2 Second, school districts may apply to the Washington State Board of Education for permission to authorize charter schools. RCW 28A.710.080(2). The commission and approved school districts (referred to as “charter school authorizers”) solicit charter applications, approve or deny applications, and negotiate and execute charter contracts. RCW 28A.710.100(1). Charter school authorizers also monitor performance and legal compliance of charter schools, RCW 28A.710.180(1), but such oversight cannot “unduly inhibit the autonomy granted to charter schools,” RCW 28A.710.180(2), and such oversight must also be consistent with the principles and standards developed by another private organization, the National Association of Charter School Authorizers. RCW 28Á.710.100(3).3
¶4 As for daily operation, charter schools are not governed by elected local school boards. Instead, charter schools are operated by a “charter school board,” RCW 28A.710.020(3), which is “appointed or selected under the terms of a charter application to manage and operate the *400charter school.” RCW 28A.710.010(6). The board is responsible for functions typically handled by an elected school board, including hiring, managing, and discharging employees; receiving and disbursing funds; entering into contracts; and determining enrollment numbers. RCW 28A.710.030(1), .050(5).
¶5 As for funding, the Act requires the superintendent to apportion funds to charter schools on the same basis as public school districts. See RCW 28A.710.220, .230(1). Such disbursements include basic education moneys appropriated by the legislature in the biennial operating budget for the use of common schools and moneys from the common school construction fund. See RCW 28A.710.220(2), .230(1); RCW 28A.150.380(1), .250(1).
¶6 Alarmed over the lack of local accountability and fiscal impacts of the Act, appellants4 sued the State of Washington in King County Superior Court, seeking a declaratory judgment that the Act is unconstitutional.5 Several supporters of charter schools intervened.6 All three parties moved for summary judgment, and the trial court granted summary judgment to the State and intervenors on all issues but one. The trial court held that charter schools are not “common schools” under article IX of Washington’s Constitution and, therefore, the common school construction fund could not be appropriated to charter schools. CP at 1043, 1045. The trial court found, however, that the provisions permitting such appropriations were severable. The trial *401court concluded that the Act was otherwise constitutional. All parties sought direct review, which we granted.
ANALYSIS
¶7 We begin by noting what this case is not about. Our inquiry is not concerned with the merits or demerits of charter schools. Whether charter schools would enhance our state’s public school system or appropriately address perceived shortcomings of that system are issues for the legislature and the voters.7 The issue for this court is what are the requirements of the constitution. Cf. Gerberding v. Munro, 134 Wn.2d 188, 211, 949 P.2d 1366 (1998) (“we are not swayed in our analysis of [the term limits initiative] by the policy merits or demerits of term limits for officeholders”). Accordingly, “[o]ur review here is limited to the issue of whether the voters acted in compliance with our state’s Constitution in expressing their collective will.” Id. “[W]hile initiative measures are reflective of the reserved power of the people to legislate, the people in their legislative capacity remain subject to the mandates of the Constitution.” Id. at 196 (citation omitted). Moreover, we have made clear that the initiative process is limited in scope to subject matter that is legislative in nature, that an initiative attempting to achieve something not within its power is invalid, and that the initiative power may not be used to amend the constitution. Id. at 210 n.ll.

Charter Schools Are Not Common Schools

¶8 This case turns on the language of article IX, section 2 of our state constitution and this court’s case law addressing that provision. See Tunstall v. Bergeson, 141 Wn.2d 201, 220-21, 5 P.3d 691 (2000) (“the court’s focus when ad*402dressing constitutional facial challenges is on whether the statute’s language violates the constitution”). Article IX, . section 2 of the Washington Constitution provides:
The legislature shall provide for a general and uniform system of public schools. The public school system shall include common schools, and such high schools, normal schools, and technical schools as may hereafter be established. But the entire revenue derived from the common school fund and the state tax for common schools shall be exclusively applied to the support of the common schools.[8]
¶9 In order to tap the funding sources identified in article IX, 1-1240 declared charter schools to be “common schools.” See Laws of 2013, ch. 2, §§ 101(l)(m), (n)(vii), 202(1), (2), 208(1), 301,302; see also RCW 28A.710.005(l)(m), (n)(vii), .020(1), (2), .070(1); RCW 28A.150.010; RCW 28A.315.005. The Act also directed that charter schools are to be funded “as other public schools” and defined “public schools” to mean “the common schools as referred to in Article IX of the state Constitution, including charter schools,” and other schools below the college level and maintained at public expense. Laws of 2013, ch. 2, §§ 222(1), 301; see also id. § 101(l)(n)(vii); RCW 28A.710.220Q), ,005(l)(n)(vii); RCW 28A.150.010. Charter schools must report student enrollment and comply with applicable reporting requirements to receive state or federal funding. Laws of 2013, ch. 2, § 222(1); RCW 28A.710-.220(1). The Act directs the superintendent of public instrucr tion to allocate funding for charter schools “based on the same funding criteria used for noncharter public schools,” and charter schools are “eligible to apply for student grants on the *403same basis as a school district.” Laws of 2013, ch. 2, § 222(2); RCW 28A.710.220(2). The Act provides that charter schools “shall be included in the levy planning, budgets, and funding distribution in the same manner as other public schools in the district”; that school districts “must allocate levy moneys to a conversion charter' school”; and that charter schools “must be included in levy planning, budgets, and funding distribution in the same manner as other public schools.” Laws of 2013, ch. 2, § 222(5), (6), (8); RCW 28A.710.220(5), (6), (8). The Act additionally declares that charter schools are “eligible for state matching funds for common school construction.” Laws of 2013, ch. 2, § 223(1); RCW 28A.710.230(1).
¶10 Moreover, 1-1240’s voters’ pamphlet made clear to voters that the fiscal impact of the initiative was merely to shift existing school funding from existing (common) schools to charter schools. “Initiative 1240 is anticipated to shift revenues, expenditures and costs between local public school districts or from local public school districts to charter schools, primarily from movement in student enrollment.” CP at 549. “Charter schools would be tuition-free public schools within the state system of common schools.” Id. at 550. “State funding for charter schools would be provided in the same manner as other public schools [and] .. . based on the same funding criteria used for noncharter schools.” Id. “Charter schools provide another enrollment option, but they do not change current law that state funding follows the student.” Id. “Charter schools are eligible for state matching funds for common school construction.” Id.
¶11 Relevant here, 1-1240 also provides that charter schools are “governed by a charter school board,” which is “appointed or selected ... to manage and operate the charter school.” Laws of 2013, ch. 2, § 201(5)-(6); RCW 28A.710.010(5)-(6). The charter school board has the power *404to hire and discharge charter school employees and may contract with nonprofit organizations to manage the charter school. Laws of 2013, ch. 2, § 203(l)(a), (c); RCW 28A-.710.030(l)(a), (c); see also Laws of 2013, ch. 2, § 101(2); RCW 28A.710.005(2) (“the people enact this initiative measure to authorize . . . charter schools in the state of Washington! ] to be operated by qualified nonprofit organizations”). 1-1240 also makes charter schools “free from many regulations” that govern other schools. Laws of 2013, ch. 2, § 101(l)(n)(viii); RCW 28A.710.005(l)(n)(viii). Charter schools are “exempt from all school district policies,” as well as “all . . . state statutes and rules applicable to school districts” except those listed in 1-1240 section 204(2) and those made applicable in the school’s charter contract. Laws of 2013, ch. 2, § 204(3); RCW 28A.710.040(3).
¶12 This case addresses the designation, funding, and control of charter schools as set forth in 1-1240 and that initiative’s compliance with article IX, section 2. Accordingly, the case is largely determined by our prior decision in School District No. 20 v. Bryan, 51 Wash. 498, 99 P. 28 (1909). Intervenors ask us to “overturn Bryan” Answering Br. & Opening Cross-Appeal Br. of Intervenors at 48, but we decline to do so. Bryan has been the law in Washington for more than a hundred years and is repeatedly relied on as authority by Washington’s appellate courts.9 Intervenors offer no compelling reason to abandon Bryan. Similarly, the State asks us to “recognize an evolving common school system” and not read Bryan as “a static statement of consti*405tutional imperatives.” Br. of Resp’t/Cross-Appellant State of Wash, at 26, 23. But in Bryan, this court established the criteria for evaluating a “common school” within the meaning of article IX, and warned, “The words ‘common school’ must measure up to every requirement of the constitution . . . and whenever by any subterfuge it is sought to qualify or enlarge their meaning beyond the intent and spirit of the constitution, the attempt must fail.” 51 Wash, at 503. Bryan established the rule that
a common school, within the meaning of our constitution, is one that is common to all children of proper age and capacity, free, and subject to and under the control of the qualified voters of the school district. The complete control of the schools is a most important feature, for it carries with it the right of the voters, through their chosen agents, to select qualified teachers, with powers to discharge them if they are incompetent.
Id. at 504. Here, because charter schools under 1-1240 are run by an appointed board or nonprofit organization and thus are not subject to local voter control, they cannot qualify as “common schools” within the meaning of article IX.

The Charter School Act’s Funding Provisions Fail

¶13 As Bryan noted, when adopting our constitution the people of this state “endeavored to protect and preserve the funds set apart by law for the support of the common school from invasion, so that they might be applied exclusively to . . . such schools.” Id. at 502. As discussed above, charter schools do not qualify as common schools. As explained below, by diverting common school funds to charter schools, the Act contravenes article IX, section 2 of the Washington Constitution. Id. at 501, 507.10
*406¶14 Our constitution requires the legislature to dedicate state funds to support “common schools.” Wash. Const, art. IX, §§ 2, 3. As noted, section 2 provides that “the entire revenue derived from the common school fund and the state tax for common schools shall be exclusively applied to the support of the common schools.” Id. § 2. Section 3 establishes a separate construction fund for the sole use of the common schools. Using any of those funds for purposes other than to support common schools is unconstitutional. Mitchell v. Consol. Sch. Dist. No. 201, 17 Wn.2d 61, 66, 135 P.2d 79 (1943) (plurality opinion). This court has repeatedly struck down laws diverting common school funds to any other purpose. See, e.g., Leonard v. City of Spokane, 127 Wn.2d 194, 199, 897 P.2d 358 (1995) (public improvements); Mitchell, 17 Wn.2d at 65-66 (transportation to private schools); State ex rel. State Bd. for Vocational Educ. v. Yelle, 199 Wash. 312, 316-17, 91 P.2d 573 (1939) (vocational rehabilitation); Sheldon v. Purdy, 17 Wash. 135, 141, 49 P. 228 (1897) (interest on school district bonds); Bryan, 51 Wash. at 505 (schools attached to teacher training colleges); State ex rel. Sch. Dist. No. 3 v. Preston, 79 Wash. 286, 288-89, 140 P. 350 (1914) (same).
¶15 Under the Act, money that is dedicated to common schools is unconstitutionally diverted to charter schools. As noted, the Act provides that charter schools are to be funded on the same basis as common schools. The superintendent must distribute money from the constitutionally restricted basic education allocation to charter schools on the same basis as common schools. See RCW 28A.710.220(2).11 In other words, under the terms of the Act’s provisions the source of funds for the operation of charter schools is the basic education moneys that are otherwise dedicated to the *407operation of common schools. See RCW 28A.510.250; RCW 28A.710.220(2); RCW 84.52.065,12 .067.
¶16 However, the constitution sets aside certain property and other moneys to establish a permanent fund for the exclusive use of common schools, referred to in article IX as the “common school fund.” Wash. Const, art. IX, §§ 2, 3. Article IX, section 2 also extended constitutional protection to any “state tax for common schools.” In Yelle, 199 Wash, at 316, this court addressed the restrictions on the use of basic education funds allocated to common schools. Yelle struck down a law that would have diverted tax revenues allocated to the common schools to support a vocational rehabilitation program operated by a state board. Id. This court explained that it was “beside the question” that the vast majority of state funding in place at that time, whether derived from tax revenues or “cash on hand,” could have been allocated to other purposes in the first instance. Id. The constitutional protection afforded to common school appropriations is not dependent on the source of the revenue (i.e., the type of tax or other funding source) or the account in which the funds are held (i.e., the general fund or other state fund). Rather, this court held that all money “allocated to the support of the common schools . . . constitute [s] a ‘state tax for the common schools’ in contemplation of Art. IX, § 2, of the constitution.” Id. Yelle continued, “[0]nce appropriated to the support of the common *408schools,” funds cannot “subsequently be diverted to other purposes.” Id. at 317. This court cautioned that to hold otherwise “would be calamitous.” Id.
¶17 Similarly, in Mitchell, this court explained that the use of any common school funds for other than a common school purpose violates the constitution. There, this court held unconstitutional a statute that extended school bus transportation privileges to private school students along already existing and operating public school bus routes. This court rejected the argument that the statute did not impose any additional expense on the school district in that the private school students would merely join the public school students on the school bus’s established and regular route. Mitchell, 17 Wn.2d at 66. Although the statute in question did not identify or make any appropriation for carrying out its purpose, because its operation would have the effect of utilizing common school funds for other than common school purposes, it contravened article IX, section 2’s exclusivity requirement. Id. Restated, the statute’s overall fiscal neutrality did not affect its constitutional infirmity. Also, even though the statute did not address funding, the fact that its intended operation would “necessitate [ ] the use of common school funds for other than common school purposes” rendered it unconstitutional. Id.
¶18 Under the Act, charter schools receive funds from the legislature’s basic education allocation for the common schools. See RCW 28A.710.220(2). By statute, all of the basic education funds in the biennial operations budget are designated for the exclusive use of the common schools. RCW 28A.150.380(1) (“The state legislature shall, at each regular session in an odd-numbered year, appropriate for the current use of the common schools such amounts as needed for state support to school districts during the ensuing biennium for the program of basic education under RCW 28A.150.200.”). These funds “made available by the legislature for the current use of the common schools” are then distributed annually by the superintendent to “each *409school district of the state operating a basic education instructional program.” RCW 28A.150.250(1). That the specific common school property levy is only a portion of the state funds used to support common schools does not alter the protection afforded to the entire basic education allocation as a “ ‘state tax for common schools’ ” within the meaning of article IX, section 2. Yelle, 199 Wn.2d at 316-17 (quoting Const, art. IX, § 2). The Act unconstitutionally reallocates these restricted funds to charter schools, which do not qualify as common schools.
- ¶19 Compounding this problem, the State does not segregate constitutionally restricted moneys from other state funds. Nor can it demonstrate that these restricted moneys are protected from being spent on charter schools. Cf. id. at 317; Leonard, 127 Wn.2d at 199 (act violated article IX, section 2 because it diverted revenues that under the existing statutory scheme would otherwise be used to support the common schools). Given this absence of segregation and accountability, we find unconvincing the State’s view that charter schools may be constitutionally funded through the general fund. See Br. of Resp’t/Cross-Appellant State of Wash, at 30-31. Historically, the state common school funds were maintained in a separate public school account and distributed to the common schools by the superintendent. See, e.g., Yelle, 199 Wash. at 314-15. While some other constitutionally restricted state funds continue to be maintained in separate accounts (e.g., common school construction fund (Wash. Const, art. IX, § 3) and gas taxes for transportation purposes (Wash. Const, art. II, § 40)), since at least 1967, the constitutionally restricted common school property levy revenues have been deposited in the State’s “general fund,” which is used for the basic education allocation. See RCW 84.52.067; Laws of 1967, Ex. Sess., ch. 133, § 2. There is no way to track the restricted common school funds or to ensure that these dollars are used exclusively to support the common schools.
¶20 In addition to the diversion of basic education funds, the Act diverts funds from the common school construction *410fund established under article IX, section 3. See RCW 28A-. .710.230(1). The school construction fund, unlike other restricted common school funds, continues to be held in a segregated account. See RCW 28A.515.320. The trial court correctly held that the Charter School Act’s provisions authorizing diversion of these restricted funds are unconstitutional.
¶21 Our constitution directs the legislature to establish and fund common schools and restricts the legislature’s power to divert funds committed to common schools for other purposes, even if related to education. Wash. Const. art. IX, §§ 1-3. The Charter School Act’s diversion of basic education funds allocated to the support of the common schools and common school construction funds is unconstitutional and void.
¶22 We also disagree with the State’s view that the Act’s remaining provisions are saved because funding “follows the student” and in any event charter schools could be funded out of the state general fund. Br. of Resp’t/Cross-Appellant State of Wash, at 40. The fact that public school money distributions are generally based on per capita student attendance does not mean that common school funds are available for students who do not attend common schools. Where a child is not attending a common school, there can be no entitlement to “an apportionment of the current state school fund, to a credit predicated on attendance of children at such . . . school.” Preston, 79 Wash. at 289.
¶23 Similarly, in Bryan, the legislative act in question provided for a model training school department to be established in the state normal schools, under the supervision of the board of trustees of such normal schools. Relevant here, the legislation directed the superintendent of public instruction to apportion moneys “ ‘out of the funds available for the support of the common schools’ ” in an amount reflecting “ ‘the number of pupils in attendance’ ” at the model training school and distribute such portion to the *411noted boards. Bryan, 51 Wash. at 500-01 (quoting Laws of 1907, ch. 97, § 4). In other words, under the legislation in question the money would follow the student. This court affirmed the trial court’s ruling that such legislation that “ ‘seeks to apportion or appropriate any part of the common school fund or revenue therefrom or state tax for the support of the common schools is unconstitutional and void.’ ” Id. at 501.
¶24 Further, as discussed above, the Act designates and relies on common school funds as its funding source. Without those funds, the Act cannot function as intended. Notably, 1-1240 supporters’ statements in the voters’ pamphlet assured voters that charter schools would be funded out of the current school system by merely shifting existing school funding. In response to criticism that 1-1240 “diverts taxpayer money into unaccountable . . . charter schools [and] . . . will drain millions of dollars from existing classrooms,” CP at 553, supporters stated in the pamphlet that “[c]harter schools are public schools, open to all students, accountable to a local school board or state commission, and do not take a penny from our public school system or students. They’re funded based on student enrollment just like other public schools.” Id.

The Act’s Invalid Provisions Are Not Severable

¶25 The next question is whether the above noted unconstitutional provisions render the Act unconstitutional in its entirety. “A legislative act is not unconstitutional in its entirety unless invalid provisions are unseverable.” Amalg. Transit Union Local 587 v. State, 142 Wn.2d 183, 227, 11 P.3d 762, 27 P.3d 608 (2000). The test for severability is whether the unconstitutional provisions are so connected to the remaining provisions that it cannot be reasonably believed that the legislative body would have passed the remainder of the act’s provisions without the invalid portions, or unless elimination of the invalid part would render the remaining part useless to accomplish the *412legislative purposes. Id. at 227-28; Gerberding, 134 Wn.2d at 197; State v. Crediford, 130 Wn.2d 747, 760, 927 P.2d 1129 (1996). While the presence of a severability clause may provide assurance that the legislative body would have enacted remaining sections without the invalid portions, a severability clause is not necessarily dispositive on the question of whether the legislative body would have enacted the remainder of the act. Amalg., 142 Wn.2d at 228. Here, the Act contains a severability clause, but the invalid provisions are so intertwined with the remainder of the Act and so fundamental to the Act’s efficacy that under either of the above tests the invalid portions are not severable.
¶26 The Act identifies charter schools as common schools and is expressly reliant on common school funding to support such charter schools. That a funding source is required for the existence of charter schools is self-evident. As discussed above, the Act specifically intends to use common school funding allocations as that source. Without a valid funding source, the charter schools envisioned in 1-1240 are not viable. Moreover, I-1240’s voters’ pamphlet stressed that the funding for charter schools will come from existing funding sources in the form of a “shift [in] revenues” from “local public school districts to charter schools.” CP at 549. In sum, without funding, charter schools are not viable. Nor can it be believed that voters would have approved the Charter School Act without its funding mechanism. See Leonard, 127 Wn.2d at 202 (act’s funding mechanism is its “heart and soul” and act would be “virtually worthless” without it; thus, the funding mechanism is not severable from the remainder of the act).
¶27 In sum, the Charter School Act violates article IX, section 2 because charter schools are not common schools despite the Act’s attempt to so designate them. The Act’s designated funding mechanisms fail, and these provisions *413are not severable from the remainder of the Charter School Act.13
CONCLUSION
¶28 The portions of 1-1240 designating charter schools as common schools violate article IX, section 2 of the Washington Constitution and are invalid. For the same reason, the portions of 1-1240 providing access to restricted common school funding are also invalid. These provisions are not severable and render the entire Act unconstitutional. We affirm in part and reverse in part and remand for an appropriate order.
Johnson, Owens, Stephens, Wiggins, and Yu, JJ., concur.

 Charter schools are formed upon the application of a nonsectarian, nonprofit corporation, see RCW 28A.710.010(1), .040(4), and are governed by an appointed charter school hoard. RCW 28A.710.010(6), .020(3).


 All commission members must have a “commitment to charter schooling as a strategy for strengthening public education.” RCW 28A.710.070(3).


 The commission has authorized seven charter schools. Spokane Public Schools, a school district authorizer, has authorized one charter school.


 The plaintiffs/appellants consist of several organizations and community members: the League of Women Voters of Washington; El Centro De Le Raza; Washington Association of School Administrators; Washington Education Association; Wayne Au, PhD; Pat Braman; Donna Boyer; and Sarah Lucas.


 Appellants argued that the Act violates article II, section 37; article III, section 22; article VII, section 2(a); and article EX, sections 1, 2, and 3 of the Washington Constitution.


 Intervenors/respondents consist of the Washington State Charter Schools Association, League of Education Voters, Ducere Group, Cesar Chavez Charter School, 1-1240 sponsor Tania De Sa Campos, and Matt Elisara.


 Amici largely address the perceived benefits of charter schools and their successes in other states. See, e.g., Br. of Amicus Pac. Legal Found, at 13-20; Br. of Amici Nat’l All. for Pub. Charter Sch., Black All. for Educ. Options, & the Nat’l Ctr. for Special Educ. in Charter Schools at 3-5; Br. of Amici First Place Scholars Charter Sch. et al. at 12-20.


 Article IX, section 1 provides:
It is the paramount duty of the state to make ample provision for the education of all children residing within its borders, without distinction or preference on account of race, color, caste, or sex.
Article IX, section 3 provides in relevant part:
There is hereby established the common school construction fund to be used exclusively for the purpose of financing the construction of facilities for the common schools.


 See, e.g., State ex rel. Sch. Dist. No. 3 v. Preston, 79 Wash. 286, 288-89, 140 P. 350 (1914) (applying Bryan’s definition of “common schools”); State ex rel. State Bd. for Vocational Educ. v. Yelle, 199 Wash. 312, 314, 91 P.2d 573 (1939) (citing Bryan as authority concerning appropriate use of common school funds); State ex rel. City of Seattle v. Seattle Elec. Co., 71 Wash. 213, 215, 128 P. 220 (1912) (acknowledging Biyan as relevant to the issue of “measuring the limit of legislative power by reference to the constitution”); Tunstall, 141 Wn.2d at 221 (citing Bryan regarding uniformity); Fed. Way Sch. Dist. No. 210 v. State, 167 Wn.2d 514, 524, 219 P.3d 941 (2009) (quoting Bryan regarding uniformity definition); Sch. Dists.’ All. for Adequate Funding of Special Educ. v. State, 149 Wn. App. 241, 263, 202 P.3d 990 (2009) (citing Bryan regarding uniformity definition), aff’d, 170 Wn.2d 599, 244 P.3d 1 (2010).


 "'To gay legislature can determine what institutions shall receive the proceeds of the school fund; and that whatever they determine to be entitled thereto, becomes ipso facto a common school, is begging the whole question, and annulling the constitutional restriction.’ ” Bryan, 51 Wash. at 504-05 (quoting People ex rel. Roman Catholic Orphan Asylum Soc’y v. Bd. of Educ., 13 Barb. 400 (N.Y. Sup. Gen. Term 1851)).


 A portion of the basic education allocation is derived from the state levy on real property designated for support of common schools. See RCW 84.52.065.


 After the October 28, 2014 oral argument in this case, the State filed a statement of additional authority on July 22,2015 citing Laws of 2015, chapter 4, section 516(5) as supporting the notion that “charter schools can operate without access to constitutionally restricted revenue.” Statement of Additional Auth. at 1-2. Section 516(5) is a subsection of the operating budget regarding funding for the 2015-2017 biennium, and provides, “State general fund appropriations distributed through Part V of this act for the operation and administration of charter schools as provided in chapter 28A.710 RCW shall not include state common school levy revenues collected under RCW 84.52.065.” Laws of 2015, ch. 4, § 516(5). This legislation, which is expressly effective on June 30, 2015 and is prospective in its application, does not alter our analysis or conclusion concerning the effect of the Act as previously passed by the voters in 2012 and codified in 2013. The validity of section 516(5) as a substantive law provision buried within an operating budget is not before us. For present purposes, it is enough to note that section 516(5) does not assist the State.


 Because these determinations are dispositive of this case, we do not address the parties’ other arguments. See Bryan, 51 Wash. at 506-07; Gerberding, 134 Wn.2d at 211 n.12.